[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                August 23, 2006
                               No. 06-11002                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                       D. C. Docket No. 01-00201-CR-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

RICKY MAURICE THORPE,
a.k.a. Richard F. Williams,
a.k.a. Joseph Taylor,
a.k.a. Joenathan Leon Hayward,
a.k.a. Vincent Jerome Mobley,
a.k.a. Corey Ricky Thorpe,
a.k.a. Tony Thorpe,
a.k.a. Ricky Rat,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________


                                 (August 23, 2006)
Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

         Ricky Maurice Thorpe, a pro se federal prisoner, appeals the district court’s

denial of his motion seeking modification of his term of imprisonment, pursuant to

18 U.S.C. § 3582(c)(2). On appeal, Thorpe argues that, pursuant to Amendment

599 to the Sentencing Guidelines, his offense level for a crime of unlawful

possession of a firearm during the commission of a drug trafficking crime could

not be increased by three levels based on a past conviction for possession of a

firearm by a convicted felon. Accordingly, he argues that his sentence should be

recalculated without the “three level enhancement” to his criminal history category

that he received for his 1994 conviction for possession of a firearm by a convicted

felon.

         We review a district court’s decision of whether to reduce a sentence

pursuant to § 3582(c)(2) for an abuse of discretion. United States v. Vautier, 144

F.3d 756, 759 n. 3 (11th Cir. 1998). According to § 3582(c)(2), a district court is

permitted to modify a defendant’s sentence if his sentencing range has been

subsequently lowered by the Sentencing Commission pursuant to 28 U.S.C.

§ 994(o). 18 U.S.C. § 3582(c)(2).

         Amendment 599 became effective November 1, 2000, and amended the



                                            2
commentary to U.S.S.G. § 2K2.4. U.S.S.G. App. C, Amendment 599. Section

2K2.4 sets forth a base offense level for individuals who have violated, inter alia,

18 U.S.C. § 924(c). U.S.S.G. § 2K2.4. Amendment 599 provides that, “[i]f a

sentence under [§2K2.4] is imposed in conjunction with a sentence for an

underlying offense, do not apply any specific offense characteristics for

possession, brandishing, use, or discharge of an explosive or firearm when

determining the sentence for the underlying offense.” U.S.S.G. App. C.,

Amendment 599.

      Because Amendment 599 to the Sentencing Guidelines was in effect and

used by the district court in sentencing Thorpe, the district court did not abuse its

discretion in denying Thorpe’s motion to reduce his sentence based upon that

amendment. In addition, Thorpe’s argument fails on the merits because

Amendment 599 only applies to specific offense characteristics, and not to criminal

history points. See U.S.S.G. App. C, Amendment 599. The amendment neither

specifically amends any parts of the guidelines pertaining to criminal history

points, nor makes references to those sections. In the instant case, the three

criminal history points were for a 1994 conviction that was unrelated to the offense

conduct giving rise to Thorpe’s conviction at issue on appeal. As there was no

abuse of discretion, the judgment of the district court is

      AFFIRMED.


                                           3